                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                   AKRON DIVISION



The J. M. Smucker Company,
                                                CASE NO.: 5:20-CV-01132-SL
                      Plaintiff,
                                                OPPOSITION TO MOTION TO EXTEND
               vs.                              [DE 7]

Hormel Foods Corporation,

                      Defendant.


       Plaintiff, The J. M. Smucker Company (“Smucker”) hereby respectfully opposes the

motion by defendant Hormel Foods Corporation (“Hormel”) for a thirty-day extension of time to

respond to the Complaint [DE 7].

       Hormel’s request for a lengthy thirty-day extension of time to respond to the Complaint is

a further attempt to interfere with Smucker’s nationwide launch of its JIF No Added Sugar peanut

butter and interposed purely for delay and procedural manipulation. Smucker was willing to agree

as a matter of courtesy to a ten-day extension that would have given Hormel’s counsel a total of

thirty-one days to respond to the Complaint, which itself was filed following months of discussion

between counsel. Hormel’s insistence on a total of fifty-one days is premised solely on rote,
generic representations about needing to investigate the claims and representations that contradict

the history of this dispute.

        The underlying “claim” that Hormel represents it needs to investigate is its own objectively

baseless claim that Smucker’s light blue packaging for its JIF No Added Sugar, which is already

on grocery shelves in Ohio, infringes Hormel’s dark teal label and lid for its SKIPPY creamy-style

peanut butter. To protect its nationwide launch, Smucker filed this lawsuit seeking declaratory

relief and to stop Hormel’s tortious interference and threats of sham litigation. During the months

of discussions between the parties that preceded this lawsuit, which involved litigation counsel for

both parties, it became self-evident that Hormel’s sole goal was to delay Smucker’s nationwide

launch of its new JIF No Added Sugar product and clear the path for Hormel’s own upcoming

June new product launch for its SKIPPY brand. At the time the Complaint was filed, Smucker did

not know what those new SKIPPY products would be. Smucker has since discovered that

Hormel’s launch includes two products – SKIPPY No Added Sugar and SKIPPY squeeze pack –

that copy two of the new products Smucker itself had announced in February at an industry

conference.

        Meanwhile, Smucker’s own nationwide launch of JIF No Added Sugar peanut butter has

been delayed from its original June date to a tentative date later this summer. Because the issues

in this case have already been thoroughly explored between the parties and will require very little

factual discovery, Smucker intends to seek expedited tracking of this case. A thirty-day extension,

given the advanced status of discussions between the parties, is unnecessary.

        Hormel’s representations regarding the parties’ June 15, 2020 discussion and Smucker’s

offer of a ten-day extension are misleading. First, Hormel implies that it might be able to provide

Smucker with legal authority that will cause Smucker to withdraw its tortious interference claim;




                                                -2-
that is bunk. Smucker researched its claims prior to filing and is confident the claim is sufficiently

pleaded. During the parties’ call on Monday June 15, 2020, Hormel claimed Smucker’s pleading

was insufficient and Smucker’s request for legal authority merely called Hormel’s bluff. As

anticipated, Hormel was unable to articulate any Ohio legal authority supporting its assertions.

Second, Smucker’s offer was premised on its representation that its nationwide launch would not

take place during the ten-day extension – which based on party discussions appears to be the event

Hormel is waiting for.

         Smucker provided Hormel’s litigation counsel with a copy of the Complaint the day it was

filed and invited discussion with Hormel. Counsel for Hormel did not reach out until shortly before

its response deadline. It has become clear that Hormel is seeking to delay its response date in this

lawsuit so that it can file a lawsuit presumably in Minnesota following Smucker’s media-intensive

nationwide launch later this summer and brand Smucker and its new product as “infringers” in the

media and to the public. If Hormel’s purpose was not pure procedural wrangling, it could file

claims here –where JIF No Sugar Added has been available on grocery shelves for more than two

months.

         Smucker is not opposed to a reasonable extension of no more than two weeks, but

respectfully asks that the Court not enable Hormel’s attempt to manipulate the procedures of this

Court.

Dated: June 16, 2020                                Respectfully submitted,


                                                    /s/Christina J. Moser
                                                    Deborah A. Wilcox (0038770)
                                                    Email: dwilcox@bakerlaw.com
                                                    Christina J. Moser (0074817)
                                                    Email: cmoser@bakerlaw.com
                                                    BAKER & HOSTETLER LLP
                                                    Key Tower
                                                    127 Public Square, Suite 2000



                                                -3-
                                                  Cleveland, OH 44114-1214
                                                  Telephone: 216.621.0200
                                                  Facsimile: 216.696.0740

                                                  Attorneys for Plaintiff
                                                  The J. M. Smucker Company



                                CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing was served on counsel of

record in this case via the Court’s Electronic Case Filing system.



                                                     _____/s/Christina J. Moser____________
                                                     Counsel for Plaintiff




                                               -4-
